Name: Commission Regulation (EEC) No 299/81 of 29 January 1981 classifying certain products under subheading 15.01 A of the Common Customs Tariff
 Type: Regulation
 Subject Matter: processed agricultural produce;  tariff policy;  means of agricultural production
 Date Published: nan

 Avis juridique important|31981R0299Commission Regulation (EEC) No 299/81 of 29 January 1981 classifying certain products under subheading 15.01 A of the Common Customs Tariff Official Journal L 033 , 05/02/1981 P. 0017 - 0018 Finnish special edition: Chapter 2 Volume 3 P. 0070 Spanish special edition: Chapter 02 Volume 7 P. 0236 Swedish special edition: Chapter 2 Volume 3 P. 0070 Portuguese special edition Chapter 02 Volume 7 P. 0236 *****COMMISSION REGULATION (EEC) No 299/81 of 29 January 1981 classifying certain products under subheading 15.01 A of the Common Customs Tariff THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 97/69 of 16 January 1969 on measures to be taken for uniform application of the nomenclature of the Common Customs Tariff (1), as last amended by Council Regulation (EEC) No 280/77 (2), and in particular Article 3 thereof, Whereas, in order to ensure uniform application of the nomenclature of the Common Customs Tariff, provision must be made for the classification of the following types of pig fat: (a) obtained by the rendering of pig carcases from which most of the meat, edible offals and fat have been removed ('choice white American hog grease'); and (b) obtained by the mixing of lard, the product described at (a) and rendered pork fat ('rendered pig fat'); the analysis of which gives: - a Boemer index of 72 or more when tested by the diethyl ether method (ISO/DIS 3577); and - the following results: 1.2 // total C14 + total C15 C16 // Ã  100 µ 10, and 1.2 // C18 : 3 C16 // Ã  100 µ 8; where: total C14 represents the total content of acids with 14 carbon atoms, total C15 represents the total content of acids with 15 carbon atoms, C16 represents the palmitic acid content, and C18 : 3 represents the linolenic acid content, the fatty acids being determined by gas chromatography; - free fatty acids < 2;5 % (expressed as oleic acid); and - cholesterol < 400 mg/100 g; Whereas the Common Customs Tariff annexed to Council Regulation (EEC) No 950/68 (3), as last amended by Regulation (EEC) No 3000/80 (4), includes lard and other pig fat under subheading 15.01 A; Whereas these products have the same analytical characteristics as the goods of subheading 15.01 A of the Common Customs Tariff; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Common Customs Tariff Nomenclature, HAS ADOPTED THIS REGULATION: Article 1 The following types of pig fat: (a) obtained by the rendering of pig carcases from which most of the meat, edible offals and fat have been removed ('choice white American hog grease'); and (b) obtained by the mixing of lard, the product described at (a) and rendered pork fat ('rendered pig fat'); the analysis of which gives: - a Boemer index of 72 or more when tested by the diethyl ether method (ISO/DIS 3577); and - the following results: 1.2 // total C14 + total C15 C16 // Ã  100 µ 10, and 1.2 // C18 : 3 C16 // Ã  100 µ 8; where: total C14 represents the total content of acids with 14 carbon atoms, total C15 represents the total content of acids with 15 carbon atoms, C16 represents the palmitic acid content, and C18 : 3 represents the linolenic acid content, the fatty acids being determined by gas chromatography; - free fatty acids < 2;5 % (expressed as oleic acid); and - cholesterol < 400 mg/100 g; shall be classified within Common Customs Tariff subheading: 15.01 Lard, other pig fat and poultry fat, rendered or solvent-extracted: A. Lard and other pig fat. Article 2 This Regulation shall enter into force on the 21st day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 January 1981. For the Commission Karl-Heinz NARJES Member of the Commission (1) OJ No L 14, 21. 1. 1969, p. 1. (2) OJ No L 40, 11. 2. 1977, p. 1. (3) OJ No L 172, 22. 7. 1968, p. 1. (4) OJ No L 315, 24. 11. 1980, p. 1.